Case 1:18-cv-01367-CMH-JFA Document 77 Filed 03/05/21 Page 1 of 8 PageID# 705



                IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

Jeremy DeFour,                                  )
      Plaintiff,                                )
                                                )
V.                                              )                  1:18cvl367(CMH/JFA)
                                                )
HSA Sadler, et                                  )
     Defendants.                                )

                                 MEMORANDUM OPINION


       Jeremy DeFour, a Virginia inmate proceeding pro       has filed a civil-rights action under

42 U.S.C. § 1983, claiming that Beth Cabell, Steve Herrick, Jessica Sadler, and Dr. Michael

Brooks violated his Eighth Amendment right to receive constitutionally adequate medical care

while housed at Sussex II State Prison(SUSP). By Order dated August 19, 2020, the Court

granted Cabell and Herrick's motion to dismiss the claims against them.[Dkt. No. 75]. Before

the Court is the motion for summary judgment filed by the remaining defendants. Dr. Brooks and

Jessica Sadler, the Medical Director and Health Services Administrator(HSA), respectively, at

SUSP.[Dkt. No. 56]. DeFour has received the notice required by Local Civil Rule 7(K)and

Roseboro v. Garrison. 528 F.2d 309(4th Cir. 1975)[Dkt. No. 58], and opposes defendants'

motion [Dkt. Nos. 60,64]. Because the undisputed facts do not demonstrate that Dr. Brooks or

Jessica Sadler acted with deliberate indifference to DeFour's serious medical need, the Court will

grant defendants' motion for summary judgment.

                                         1. Background

       The facts recited below, with disputes noted, have been gleaned from DeFour's verified,

amended complaint and exhibits [Dkt. No. 20, Compl.], and the evidence submitted by

defendants Dr. Brooks and HSA Sadler in support of summary judgment[Dkt. No. 57]. The facts
Case 1:18-cv-01367-CMH-JFA Document 77 Filed 03/05/21 Page 2 of 8 PageID# 706



are viewed in the light most favorable to DeFour, the nonmoving party. See Bennett v. Gamer.
913 F.3d 436,438(4th Cir. 2019).

       DeFour suffers from irritable bowel disease (IBS).[Brooks Aff.^ 9]. He contends that

the defendants prevented him from receiving two prescription medications(Bentyl and

Percogesic)to treat his IBS for a one-month period between September 2, 2018 and October 2,

2018.[Id f 8]. DeFour avers that he received only a vitamin and a supplement during that

period.[Id].

       DeFour additionally contends that Dr. Brooks and HSA Sadler denied his request for a

single cell that would afford him uninhibited access to a toilet—a. necessity because, DeFour

avers, he suffers "constant diarrhea" after eating and when he experiences minor stress and

anxiety.[Compl.f 9]. DeFour attests that when he arrived at SUSP, he had a single cell for his

three months there, from March 2016 through June 2016, but the medical department withdrew

his single-cell status "without ever seeing him" because the facility needed more beds. [Id

K 13]. He still did not have a single cell when he filed this lawsuit on November 1, 2018.[Id

H 16; Dkt. No. 1]. Not long after, on December 20, 2018, DeFour was transferred to Wallens

Ridge State Prison.[Brooks Aff.f 2].

       Dr. Brooks did not begin working at SUSP until July 5, 2018—^two years after DeFour

lost single-cell status at SUSP [Id]. As the prison's medical director, he plays no role in

scheduling inmate sick call or physician appointments.[Id H 5]. Additionally, Dr. Brooks

declares that he can make housing requests for inmates"who meet certain medical criteria," but

that "the final decision on the type of cell and location where an offender is housed rests with

department of corrections security/housing staff at SUSP."[Id ^ 7].
Case 1:18-cv-01367-CMH-JFA Document 77 Filed 03/05/21 Page 3 of 8 PageID# 707



       DeFour's first encounter with Dr. Brooks was at the medical clinic on August 3, 2018.

[Id. K 11]. The purpose ofthe visit was "for follow-up regarding his IBS requesting to be placed

in a single cell and transfer to a new correctional facility."[Id]. Dr. Brooks reported that DeFour

complained of"right sided pain with occasional constipation," concluded that his examination of

DeFour was "unremarkable" and DeFour was "clinically stable," and kept in place DeFour's

current treatment regime.[Id; SA39].

       A month later, on September 5,2018, DeFour was seen by a nurse at sick call.[Brooks

Aff. H 12]. DeFour's medical record notes that he requested "medication renewal, pain meds,

transfer to single cell facility."[SA55] The nurse informed him that he would be scheduled to

see Dr. Brooks.[Brooks Aff.f 12; SA55]. A few days later, on September 10, 2018, Dr. Brooks

was contacted to renew DeFour's prescriptions for Fibercon and Thera tablets.[Brooks Aff. 113;

SA40]. This comports with DeFour's account that he was given only a vitamin and supplement

during September: Fibercon is an over-the-counter medication to relieve constipation; Thera

tablets are a multivitamin.[SA155];s^ https://dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.

cfm?setid=80e507f2-d9bd-bc7b-2249-f5bfc8acl845&type=display (last revised 12/2020);

https://www.webmd.eom/drugs/2/drug-17353/thera-tabs-oral/details (last visited Mar. 4,2021).

       Dr. Brooks evaluated DeFour again on September 28, 2018, and provided Plaintiff with a

six-month refill for Bentyl and Percogesic.[Brooks Aff. K 14; SA41,SAl55-56]. The doctor

avers that, until that appointment,"I was not aware Plaintiff needed a refill of prescriptions for

Bentyl® or Percogesic® for the month of September 2018 as I had not received a request for a

refill ofthese medications prior to this date."[Brooks Aff.^ 15]. DeFour attests that, during the

appointment, he reported to Dr. Brooks that,"because he is housed in a cell with one toilette and

2 people that many times he is unable to get to the toilette due to his cell partner occupying the
Case 1:18-cv-01367-CMH-JFA Document 77 Filed 03/05/21 Page 4 of 8 PageID# 708



toilette ...and would suffer severe pain, cramps, bleeding from the rectum,[and] heavy mucus."

[Compl.^ 19]. As documented in DeFour's medical chart. Dr. Brooks relayed to DeFour that he

had spoken with SUSP security, who advised that a single cell would be available to DeFour

only if he was willing to be housed in the segregation unit; DeFour declined.[Brooks Aff. ^ 14;

SA 41]. DeFour does not dispute that this conversation occurred. Still, Dr. Brooks attest that,

"[a]t no time did I believe Plaintiffs gastrointestinal symptoms met medical criteria for a single

cell or unrestricted access to toileting facilities at SUSP."[Brooks Aff.f 26]. DeFour, on the

other hand, avers that the doctor "agree[d] that the best treatment for this condition is

unrestricted access to a toilette which was not possible in a double man cell" and told him that

"he ha[d] no problem recommending [a] single cell and would talk to the HSA to get it ordered."

[Compl.     23-24].

       HSA Jessica Sadler attests to her role at SUSP and her interactions with DeFour. She did


not begin working at the prison until September 24, 2018—^nearly 2.5 years after DeFour lost

single-cell status at the prison and just 3 months before his transfer to another prison. [Sadler

Aff. K 2]. She describes her role as administrative and managerial and explains that, even though

she is a registered nurse, she does not provide clinical care at SUSP unless there is a staffing

shortage or medical emergency, and that she is not authorized to write prescriptions.[Id       5-6].

In that vein, she declares that she did not provide any clinical care to DeFour.[Id ^ 9]. Nor did

she respond to any of DeFour's informal complaints or grievances, as she had delegated the task

of responding to informal complaints and grievances.[Sadler Aff. H 10]. She adds that she has

"no role in determining offender housing at SUSP or whether an offender is transferred to

another correctional facility."[Id ^ 7].
Case 1:18-cv-01367-CMH-JFA Document 77 Filed 03/05/21 Page 5 of 8 PageID# 709



                                     IL Standard of Review

       The Court will grant a motion for summary judgment "if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law." Fed. R. Civ. P. 56(a)."[T]he relevant inquiry is 'whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.'" Gordon v. Schilling. 937 F.3d 348,356(4th Cir. 2019)(quoting

Anderson v. Libertv Lobbv. Inc.. 477 U.S. 242, 251-52(1986)).

                                           III. Analysis

       DeFour brings two claims of deliberate indifference against Dr. Brooks and HSA Sadler,

one based on the alleged denial ofIBS medication, and another based on Plaintiffs alleged

inability to be housed in a cell with uninhibited access to a toilet. To succeed on a claim of

deliberate indifference to a serious medical need, an inmate must demonstrate that objective and

subjective components are met. Gordon v. Schilling. 937 F.3d 348,356(4th Cir. 2019). First, the

inmate must show that he has a serious medical condition that has been "diagnosed by a

physician as mandating treatment or is so obvious that even a lay person would easily recognize

the necessity for a doctor's attention"(the objective component). Id.(internal quotation marks

and citation omitted). Second,the inmate must show that the defendant "had actual knowledge of

the plaintiffs serious medical needs and the related risks, but nevertheless disregarded them"

(the subjective component). Id at 357(intemal quotation marks, citation, and brackets omitted).

A)Medication Claim

       DeFour claims that Dr. Brooks acted with deliberate indifference to his irritable bowel

disease by denying two medications—one for pain (Percogesic) and one to control bowel

movements(Bentyl)—^for a one-month period between September 2, 2018 and October 2, 2018.
Case 1:18-cv-01367-CMH-JFA Document 77 Filed 03/05/21 Page 6 of 8 PageID# 710



DeFour contends that Dr. Brooks did not renew those medications, even though the doctor

acknowledged that they were needed during an appointment on September 5, 2018.

       The undisputed material facts do not demonstrate that Dr. Brooks acted with deliberate

indifference to DeFour's asserted need for IBS medication. Although the parties dispute whether

Dr. Brooks knew as of September 5, 2018,that DeFour's prescriptions required renewal, it is

undisputed that by October 2, 2018, the doctor had filled them. Even if the Court were to assume

as true DeFour's account, the one-month delay in renewing his prescriptions would not amount

to deliberate indifference. To succeed on a claim of deliberate indifference based on delayed

medical care, an inmate must prove that "the delay cause[d] substantial harm to the inmate,"

see Webb v. Hamidullah. 281 F. App'x 159,166-67 & n.l3 (4th Cir. 2008)(collecting cases),

namely, by demonstrating that the delay caused "lifelong handicap, permanent loss, or

considerable pain,"^Shabazz v. Prison Health Servs.. Inc.. No. 3:1 Ocvl90,2011 WL

3489661, at *6(E.D. Va. Aug. 9,2011)(quoting Garrett v. Stratman. 254 F.3d 946,950(10th

Cir. 2001)).

       DeFour has not made the required showing. Although he avers that he sustained an

"injury to his bowel,"[Compl.1|8], he has not provided any evidence documenting an injury, nor

has he even explained what the bowel injury is or the extent of any damage. Further, though

DeFour exclaims that he "endured daily severe pain,"[Compl.^ 8], that allegation must be

supported by evidence of"frequent complaints of severe pain" to Dr. Brooks. Webb,281 F.

App'x at 167. It is not. Even accepting DeFour's version of events, the evidence shows that he

complained to Dr. Brooks about severe painjust one time, during the September 28, 2018

medical appointment.[Compl.^19]. The medical record from that date does not document any

complaints ofsevere pain.[SA 40-41, 55]. The only other evidence in the record mentioning
Case 1:18-cv-01367-CMH-JFA Document 77 Filed 03/05/21 Page 7 of 8 PageID# 711



severe pain is one informal complaint dated September 16, 2018, which was processed (by

someone other than Dr. Brooks)on September 26, 2018.[Compl. Ex. C4]. Because the

undisputed evidence does not demonstrate that DeFour frequently complained of severe pain

from lack of medication, he cannot succeed on this deliberate indifference claim against

Dr. Brooks.


         DeFour additionally claims that HSA Sadler acted with deliberate indifference by

determining that his grievances reporting the denied medication were unfounded. To the extent a

prison medical administrator could be held constitutionally liable for failing to rectify a medical

issue reported in a grievance, the undisputed evidence demonstrates that Sadler did not have the

requisite knowledge to have acted with deliberate indifference. Sadler did not resolve any of the

grievances related to DeFour's prescriptions.[Compl. Ex. C1-C4]. Indeed, she did not even

begin to work at SUSP until September 24,2018—eight days after DeFour filed his informal

complaint on September 16, 2018,two days before the response by Edgardo T. Ong on

September 26,2018, and just four days before Dr. Brooks ordered the prescription refills on

September 28,2018.[Id; Sadler Aff. ^ 2; SA41]. Thus, there is no evidence that Sadler was

involved in the alleged delayed prescriptions, and summary judgment must be granted in her

favor.


B)Single-Cell Claim

         In his second claim DeFour alleges that Dr. Brooks and HSA Sadler prevented his

transfer to a single cell with uninhibited access to a toilet, which DeFour declares is medically

necessary to alleviate his IBS symptoms. Although DeFour attests that Dr. Brooks informed him

that his condition warranted a single cell, in contrast to the doctor's declaration that "[a]t no time

did I believe Plaintiffs gastrointestinal symptoms met medical criteria for a single cell or
 Case 1:18-cv-01367-CMH-JFA Document 77 Filed 03/05/21 Page 8 of 8 PageID# 712



unrestricted access to toileting facilities at SUSP,"[Brooks Aff. ^ 26], this factual dispute is not

material. Regardless of whether Dr. Brooks deemed a single cell and uninhibited access to a

toilet necessary, the undisputed evidence shows that the doctor, in fact, inquired about obtaining

one for DeFour. The doctor was told that DeFour could be accommodated, but only if he moved

to segregation. He relayed this information to DeFour, who declined the opportunity. Because

Dr. Brooks sought the treatment DeFour asked for, the Court cannot conclude as a matter oflaw

that he disregarded any risk to DeFour's purported serious medical need. Similarly, because

DeFour was offered single cell, he cannot hold Sadler accountable for failing to provide a

medical accommodation that he declined.'

                                          IV. Conclusion


        For the reasons outlined above, and through an Order that will issue alongside this

Memorandum Opinion, the defendants' motion for summary judgment[Dkt. No. 56] will be

granted and plaintiffs motion to deny defendants' motion for summary judgment[Dkt. No. 64]

will be denied.



Entered this % ^        day
                        dav of          OA--                    2021


                                                      United States District Judge
Alexandria, Virginia




'To the extent DeFour is suing the defendants in their official capacities to obtain injunctive
relief, those claims have been mooted by his transfer out of SUSP on December 20, 2018.
[Brooks Aff.^ 2]; see Rendelman v. Rouse. 569 F.3d 182, 186(4th Cir. 2009).
                                                  8
